DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims objected to because of the following informalities:
in claims 1 and 9, “contorl” should be “control”;
in claim 13, “insturction” should be “instruction”; and
in claims 17, 19, and 20, “plurlaity” should be “plurality”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takata (US 9,159,002 B2).
Regarding claim 1, Takata discloses a drive control device configured to control a plurality of drive sources 64a,64b configured to drive a single output shaft 63a, the drive control device comprising: a control unit 80c configured to generate a single drive control signal and transmit the drive control signal to the plurality of drive sources, wherein the drive control device has, as operation modes, a first mode for driving the plurality of drive sources and a second mode for driving a part of the plurality of drive sources. See col. 33, lines 20-38.
Regarding claim 8, Takata discloses the drive control device according to claim 1, further comprising: a mode switch unit 80b configured to switch among the operation modes, wherein the mode switch unit is configured to selectively switch, for each driving source of the plurality of drive sources 64a,64b, whether to output the drive control signal received from the control unit 80c to the drive source.
Regarding claim 14, Takata discloses a driving device comprising: a plurality of drive sources 64a,64b configured to drive a single output shaft 63a; and a drive control unit configured to control the plurality of drive sources, wherein the drive control device according to claim 1 is used as the drive control unit.

Regarding claim 16, Takata discloses the sheet conveying device according to claim 15, wherein the sheet conveying member is a sheet feed conveying roller 63b.
Regarding claim 17, Takata discloses an image forming apparatus comprising: a plurality of drive sources 64a,64b configured to drive a single output shaft 63a; and a drive control unit configured to control the plurality of drive sources, wherein the drive control device according to claim 1 is used as the drive control unit.
Regarding claim 18, Takata discloses a drive control device configured to control a plurality of drive sources 64a,64b configured to drive a single output shaft, the drive control device comprising: a control unit 80c configured to generate a single drive control signal and transmit the drive control signal to the plurality of drive sources, wherein the drive control device has, as operation modes, at least a first mode for driving both of a first drive source and a second drive source of the plurality of drive sources, a second mode for driving only the first drive source of the plurality of drive sources, and a third mode for driving only the second drive source of the 
Regarding claim 19, Takata discloses a driving device comprising: a plurality of drive sources 64a,64b configured to drive a single output shaft 63a; and a drive control unit configured to control the plurality of drive sources, wherein the drive control device according to claim 18 is used as the drive control unit.
Regarding claim 20, Takata discloses an image forming apparatus comprising: a plurality of drive sources 64a,64b configured to drive a single output shaft 63a; and a drive control unit configured to control the plurality of drive sources, wherein the drive control device according to claim 18 is used as the drive control unit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takata in view of Kuroki (US 2018/0167528 A1).
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takata in view of Asensio (US 8,994,316 B2).
Regarding claim 11, Takata teaches everything claimed, except Takata lacks the disclosure of the mode switch unit including a demultiplexer. Asensio teaches the use of a demultiplexer to output motor control signals, in order to minimize the number of microcontrollers needed in the device. See Asensio, col. 1, line 39 – col. 2, line 9. Therefore, it would have been .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takata in view of Roy (US 6,139,324 A).
Regarding claim 12, Takata teaches everything claimed, except wherein when emergency stop is performed, the mode switch unit is configured to output the received drive control signal to none of the plurality of drive sources. Roy teaches the use of a motor controller cutting off the power drive signal to a motor upon receipt of an emergency signal. Roy, col. 8, lines 25-38. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have the mode switch unit configured to output the received drive control signal to none of the plurality of drive sources when emergency stop is performed, in the device of Takata, as taught by Roy.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takata in view of Alaas (US 9,027,925 B2).
Regarding claim 13, Takata discloses everything claimed, except wherein an operation mode is selected based on user instruction information .
Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art does not teach or suggest the claimed subject matter. For example, Takata does not disclose a device with a check mode for checking operation of the plurality of drive sources, and the second mode is executed in the check mode.
Conclusion
, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, D. Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 






/JEREMY R SEVERSON/Primary Examiner, Art Unit 1759